1                                                                  The Honorable John C. Coughenour
2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
9

10
          ALICIA SHAFFER,                                    NO.     2:19-cv-01102-JCC-MAT
11
                Plaintiff,                                   STIPULATED
12                                                           PROTECTIVE ORDER
                v.
13
          FORTIVA FINANCIAL, LLC, a Georgia
14
          limited liability company,
15
                Defendant.
16

17

18   1.      PURPOSES AND LIMITATIONS

19           Discovery in this action is likely to involve production of confidential, proprietary, or

20   private information for which special protection may be warranted. Accordingly, the parties

21   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

22   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

23   protection on all disclosures or responses to discovery, the protection it affords from public

24   disclosure and use extends only to the limited information or items that are entitled to confidential

25   treatment under the applicable legal principles, and it does not presumptively entitle parties to

26   file confidential information under seal.

27



      STIPULATED PROTECTIVE ORDER - 1
      No. 2:19-cv-01102-JCC-MAT
1    2.     “CONFIDENTIAL” MATERIAL
2           “Confidential” material shall include the following documents and tangible things
3    produced or otherwise exchanged: Plaintiff’s credit account records and related financial and
4    personal information; documents reflecting Defendant’s handling of Plaintiff’s credit account;
5    and documents reflecting or comprising non-public, proprietary and confidential information
6    regarding Defendant's business.
7    3.     SCOPE
8           The protections conferred by this agreement cover not only confidential material (as
9    defined above), but also (1) any information copied or extracted from confidential material; (2)
10   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
11   conversations, or presentations by parties or their counsel that might reveal confidential material.
12          However, the protections conferred by this agreement do not cover information that is in
13   the public domain or becomes part of the public domain through trial or otherwise.
14   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
15          4.1     Basic Principles. A receiving party may use confidential material that is disclosed
16   or produced by another party or by a non-party in connection with this case only for prosecuting,
17   defending, or attempting to settle this litigation. Confidential material may be disclosed only to
18   the categories of persons and under the conditions described in this agreement. Confidential
19   material must be stored and maintained by a receiving party at a location and in a secure manner
20   that ensures that access is limited to the persons authorized under this agreement.
21          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
22   ordered by the court or permitted in writing by the designating party, a receiving party may
23   disclose any confidential material only to:
24                  (a)     the receiving party’s counsel of record in this action, as well as employees
25   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
26                  (b)     the officers, directors, and employees (including in house counsel) of the
27   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties


      STIPULATED PROTECTIVE ORDER - 2
      No. 2:19-cv-01102-JCC-MAT
1    agree that a particular document or material produced is for Attorney’s Eyes Only and is so
2    designated;
3                   (c)      experts and consultants to whom disclosure is reasonably necessary for
4    this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
5    A);
6                   (d)      the court, court personnel, and court reporters and their staff;
7                   (e)      copy or imaging services retained by counsel to assist in the duplication
8    of confidential material, provided that counsel for the party retaining the copy or imaging service
9    instructs the service not to disclose any confidential material to third parties and to immediately
10   return all originals and copies of any confidential material;
11                  (f)      during their depositions, witnesses in the action to whom disclosure is
12   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
13   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
14   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
15   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
16   under this agreement;
17                  (g)      the author or recipient of a document containing the information or a
18   custodian or other person who otherwise possessed or knew the information.
19          4.3     Filing Confidential Material. Before filing confidential material or discussing or
20   referencing such material in court filings, the filing party shall confer with the designating party,
21   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
22   remove the confidential designation, whether the document can be redacted, or whether a motion
23   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
24   designating party must identify the basis for sealing the specific confidential information at issue,
25   and the filing party shall include this basis in its motion to seal, along with any objection to
26   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
27   followed and the standards that will be applied when a party seeks permission from the court to


      STIPULATED PROTECTIVE ORDER - 3
      No. 2:19-cv-01102-JCC-MAT
1    file material under seal. A party who seeks to maintain the confidentiality of its information must
2    satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion
3    to seal. Failure to satisfy this requirement will result in the motion to seal being denied, in
4    accordance with the strong presumption of public access to the Court’s files.
5    5.     DESIGNATING PROTECTED MATERIAL
6           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
7    or non-party that designates information or items for protection under this agreement must take
8    care to limit any such designation to specific material that qualifies under the appropriate
9    standards. The designating party must designate for protection only those parts of material,
10   documents, items, or oral or written communications that qualify, so that other portions of the
11   material, documents, items, or communications for which protection is not warranted are not
12   swept unjustifiably within the ambit of this agreement.
13          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
14   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
15   unnecessarily encumber or delay the case development process or to impose unnecessary
16   expenses and burdens on other parties) expose the designating party to sanctions.
17          If it comes to a designating party’s attention that information or items that it designated
18   for protection do not qualify for protection, the designating party must promptly notify all other
19   parties that it is withdrawing the mistaken designation.
20          5.2     Manner and Timing of Designations. Except as otherwise provided in this
21   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
22   ordered, disclosure or discovery material that qualifies for protection under this agreement must
23   be clearly so designated before or when the material is disclosed or produced.
24                  (a)     Information in documentary form: (e.g., paper or electronic documents
25   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
26   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
27   contains confidential material. If only a portion or portions of the material on a page qualifies for


      STIPULATED PROTECTIVE ORDER - 4
      No. 2:19-cv-01102-JCC-MAT
1    protection, the producing party also must clearly identify the protected portion(s) (e.g., by making
2    appropriate markings in the margins).
3                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties
4    and any participating non-parties must identify on the record, during the deposition or other
5    pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
6    testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
7    receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
8    transcript, or exhibits thereto, as confidential.    If a party or non-party desires to protect
9    confidential information at trial, the issue should be addressed during the pre-trial conference.
10                  (c)     Other tangible items: the producing party must affix in a prominent place
11   on the exterior of the container or containers in which the information or item is stored the word
12   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
13   the producing party, to the extent practicable, shall identify the protected portion(s).
14          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
15   designate qualified information or items does not, standing alone, waive the designating party’s
16   right to secure protection under this agreement for such material. Upon timely correction of a
17   designation, the receiving party must make reasonable efforts to ensure that the material is treated
18   in accordance with the provisions of this agreement.
19   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
20          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
21   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
22   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
23   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
24   challenge a confidentiality designation by electing not to mount a challenge promptly after the
25   original designation is disclosed.
26          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
27   regarding confidential designations without court involvement. Any motion regarding


      STIPULATED PROTECTIVE ORDER - 5
      No. 2:19-cv-01102-JCC-MAT
1    confidential designations or for a protective order must include a certification, in the motion or
2    in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
3    conference with other affected parties in an effort to resolve the dispute without court action. The
4    certification must list the date, manner, and participants to the conference. A good faith effort to
5    confer requires a face-to-face meeting or a telephone conference.
6            6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
7    intervention, the designating party may file and serve a motion to retain confidentiality under
8    Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
9    persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
10   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
11   other parties) may expose the challenging party to sanctions. All parties shall continue to
12   maintain the material in question as confidential until the court rules on the challenge.
13   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
14   LITIGATION
15           If a party is served with a subpoena or a court order issued in other litigation that compels
16   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
17   must:
18                  (a)     promptly notify the designating party in writing and include a copy of the
19   subpoena or court order;
20                  (b)     promptly notify in writing the party who caused the subpoena or order to
21   issue in the other litigation that some or all of the material covered by the subpoena or order is
22   subject to this agreement. Such notification shall include a copy of this agreement; and
23                  (c)     cooperate with respect to all reasonable procedures sought to be pursued
24   by the designating party whose confidential material may be affected.
25   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
26           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
27   material to any person or in any circumstance not authorized under this agreement, the receiving


      STIPULATED PROTECTIVE ORDER - 6
      No. 2:19-cv-01102-JCC-MAT
1    party must immediately (a) notify in writing the designating party of the unauthorized
2    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
3    (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
4    this agreement, and (d) request that such person or persons execute the “Acknowledgment and
5    Agreement to Be Bound” that is attached hereto as Exhibit A.
6    9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
7    MATERIAL
8           When a producing party gives notice to receiving parties that certain inadvertently
9    produced material is subject to a claim of privilege or other protection, the obligations of the
10   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
11   provision is not intended to modify whatever procedure may be established in an e-discovery
12   order or agreement that provides for production without prior privilege review. The parties agree
13   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
14   10.    NON TERMINATION AND RETURN OF DOCUMENTS
15          Within 60 days after the termination of this action, including all appeals, each receiving
16   party must return all confidential material to the producing party, including all copies, extracts
17   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
18   destruction.
19          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
20   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
21   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
22   work product, even if such materials contain confidential material.
23          The confidentiality obligations imposed by this agreement shall remain in effect until a
24   designating party agrees otherwise in writing or a court orders otherwise.
25          ///
26          ///
27



      STIPULATED PROTECTIVE ORDER - 7
      No. 2:19-cv-01102-JCC-MAT
1                IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2

3
           DATED: October 3, 2019.

4
                                       LAW OFFICE OF SARAELLEN HUTCHISON PLLC
5

6                                      By      /s/ SaraEllen Hutchison
                                            SaraEllen Hutchison, WSBA #36137
7                                           539 Broadway
                                            Tacoma, WA 98402
8
                                            Telephone: 206.529.5195
9                                           Facsimile: 253.302.8486
                                            Email: saraellen@saraellenhutchison.com
10
                                       Attorneys for Plaintiff Alicia Shaffer
11

12                                     MCGUIREWOODS LLP
13                                     By      /s/ David L. Hartsell
                                            David L. Hartsell (pro hac vice)
14
                                            Amy Starinieri Gilbert (pro hac vice)
15                                          77 W. Wacker Drive, Suite 4100
                                            Chicago, Illinois 60601
16                                          Telephone: 312.849.8100
                                            Facsimile: 312.849.3690
17                                          Email: dhartsell@mcguirewoods.com
                                            Email: agilbert@mcguirewoods.com
18

19                                     SAVITT BRUCE & WILLEY LLP

20
                                       By      /s/ Stephen C. Willey
21                                          Stephen C. Willey, WSBA #24499
                                            1425 Fourth Ave., Suite 800
22                                          Seattle, WA 98110
                                            Telephone: 206.749.0500
23
                                            Facsimile: 206.749.0600
24                                          Email: swilley@sbwllp.com

25                                     Attorneys for Defendant Fortiva Financial, LLC

26

27



     STIPULATED PROTECTIVE ORDER - 8
     No. 2:19-cv-01102-JCC-MAT
1           PURSUANT TO STIPULATION, IT IS SO ORDERED
2           IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
3    documents in this proceeding shall not, for the purposes of this proceeding or any other federal
4    or state proceeding, constitute a waiver by the producing party of any privilege applicable to
5    those documents, including the attorney-client privilege, attorney work-product protection, or
6    any other privilege or protection recognized by law.
7
     DATED: October 3, 2019
8



                                                            A
9

10
                                                            Mary Alice Theiler
11                                                          United States Magistrate Judge
12

13

14

15
                                                EXHIBIT A
16
                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
17
            I,   ____________________________________             [print   or   type   full   name],   of
18
     ____________________________________ [print or type full address], declare under penalty
19
     of perjury that I have read in its entirety and understand the Stipulated Protective Order that was
20
     issued by the United States District Court for the Western District of Washington on [date] in the
21
     case of Shaffer v. Fortiva Financial, LLC, No. 2:19-cv-01102-JCC-MAT. I agree to comply with
22
     and to be bound by all the terms of this Stipulated Protective Order and I understand and
23
     acknowledge that failure to so comply could expose me to sanctions and punishment in the nature
24
     of contempt. I solemnly promise that I will not disclose in any manner any information or item
25
     that is subject to this Stipulated Protective Order to any person or entity except in strict
26
     compliance with the provisions of this Order.
27



      STIPULATED PROTECTIVE ORDER - 9
      No. 2:19-cv-01102-JCC-MAT
1            I further agree to submit to the jurisdiction of the United States District Court for the
2    Western District of Washington for the purpose of enforcing the terms of this Stipulated
3    Protective Order, even if such enforcement proceedings occur after termination of this action.
4    Date:
5    City and State where sworn and signed:
6    Printed name:
7    Signature:
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



      STIPULATED PROTECTIVE ORDER - 10
      No. 2:19-cv-01102-JCC-MAT
